Appeal from an order of the Supreme Court at Special Term (Harlem, J.), entered May 15, 1984 in Broome County, which, inter alia, denied plaintiffs’ motion for a preliminary injunction and granted a cross motion for summary judgment in favor of defendants Mario Bernardo, Bernardo-Totolis partnership, and Carolyn Arms, Ltd., dismissing the complaint as to them.
Order affirmed, without costs, upon the opinion of Justice Robert A. Harlem at Special Term. Mahoney, P. J., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.